Citation Nr: 1813546	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a right femur fracture with trochanteric bursitis.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected myositis ossificans of the vastus area of the right hip.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left fibula fracture.

4.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2016 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse presented testimony before the Board in October 2017; the transcript has been associated with the electronic record.

In January 2018, the Veteran submitted private medical records in support of his claims with a waiver of initial RO review.  As such, they have been considered in preparation of this remand.  38 C.F.R. § 20.1304(c).

In the October 2012 notice of disagreement, the issue of entitlement to TDIU was raised and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that additional development is needed before a final determination may be made on the issues on appeal.    

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent a VA examination to assess the severity of his PTSD in 2011, seven years ago.  During his October 2017 Board hearing, the Veteran testified that his PTSD worsened in severity since that time, to include seeing images of people being burned, isolating himself more, and avoidance behaviors.  He last underwent examinations to assess the severity of his left fibula, right femur, and myositis in May 2016 and November 2016.  The Veteran testified that these disabilities had also worsened in severity, to include increased pain, less movement, falls, swelling, taking daily medications, and using a walker.  The Veteran further stated that his conditions had worsened and/or been complicated by his recent diagnosis of bone cancer.  As noted in the Introduction, the Veteran submitted private medical records, which contain treatment for such cancer. 

VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded VA examinations in 2011 and 2016 and he has testified that the conditions on appeal have worsened in severity, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, as it is essential that each disability be viewed in relation to its history and new evidence has been added to the claim folder and a question has been raised as to the impact of the non-service connected bone cancer on the service-connected orthopedic disabilities, new VA examinations are also necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4). 

The Board additionally notes that subsequent to the May 2016 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met, which were not discussed in either the May 2016 or November 2016 examinations.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

The RO should ensure that all due process requirements are met, to include obtaining any updated VA treatment records since November 2017.  38 C.F.R. § 3.159.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C. § 5103A  (b) (2012).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain updated VA treatment records pertinent to the issues, to include those dated from November 2017 to the present.  All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  

2.  Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.  

3.  Once the development above has been completed, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his service-connected PTSD.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should elicit a complete history from the Veteran.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning due to the PTSD.  The examiner must provide an opinion on the effect that the Veteran's PTSD would be expected to have on his employability - meaning the ability to secure or follow employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

Based on review of the record, and to this end, the examiner should specifically provide opinions responding to the following: please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected PTSD on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected PTSD, given the Veteran's level of education  and work history.  

It is most essential the examiner discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

4.  After receipt of all additional treatment records, the Veteran must be afforded a VA examination to determine the severity of his service-connected right femur fracture, left fibula fracture, and myositis ossificans.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.  


(i) The examiner must provide active range of motion studies, in degrees, by use of a goniometer noting by comparison the normal range of motion of the affected part.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(ii) The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iii) The examiner must discuss the effects of the non-service connected multiple myeloma bone cancer on the service-connected disabilities, if possible. 

(iv) The examiner must provide an opinion on the effect that the Veteran's left fibula fracture, right femur fracture, and myositis ossificans would be expected to have on his employability - meaning the ability to secure or follow employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training. 
Based on review of the record, and to this end, the examiner should specifically provide opinions responding to the following: please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected disabilities on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education  and work history.  

It is most essential the examiner discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must adjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  


If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 




